DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 11/12/2019 have been entered in full. Claims 51-61 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 55-60 and the embodiment of claim 61 depending from claim 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 55 is drawn to a method for determining the efficacy of a treatment for cancer in a subject in need thereof, the method comprising determining the expression level of Dickkopf2 (DKK2) gene in a biological sample from the subject, wherein an increase in the expression level of DKK2 in the biological sample from the subject as compared with the level of DKK2 
First, it stands to reason that the comparison to be made to achieve the stated goal of the method would be to look for a change in the expression level of Dickkopf2 (DKK2) gene before and after the treatment. As written, the method calls for a single measurement at some unspecified time relative to the treatment. The specification does not establish any correlation between a single determination of the expression level of Dickkopf2 (DKK2) gene and the efficacy of any treatment.
Secondly, it is noted that the determinations and comparisons in claim 55 are the same as those in claim 51. In claim 51, an increase in the expression level of DKK2 in the biological sample from the subject as compared with the level of DKK2 expression in a control biological sample from a subject not having a cancer is interpreted an indication that the subject has a cancer or a predisposition for developing a cancer. It is counterintuitive to propose that the same experimental outcome means both that the subject has cancer and that a treatment is effective. The specification consistently teaches that DKK2 is elevated in certain cancers and that cancer should be treated by administering a DKK2 depleting agent. Claim 59 recites that the treatment in claim 55 comprises a DKK2 depleting agent. Thus, claim 59 requires that the efficacy of a DKK2 depleting agent is indicated by an increase
In view of the above, it is evident that the method of claims 55-60 and the embodiment of claim 61 depending from claim 55 simply will not work.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 51-55 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
When considering the claims under the 2019 Revised Patent Subject Matter Eligibility Guidance (January 2019), it is noted that the claims meet step 1 of the guidance since the claims are directed to one of the statutory categories of invention (i.e. are directed to a process). The claims meet prong one of revised step 2A since the claims recite a natural phenomenon, the correlation between expression levels DKK2 gene in a biological sample from a subject and a presence of cancer or a predisposition of developing cancer in the subject, which constitutes a judicial exception. A claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception, which is addressed in prong two of revised step 2A.The claims do not meet prong two of revised step 2A since the claims do not recite additional elements that integrate the judicial exception into a practical application. For example, the claims do not comprise an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, but instead recite the generalized instruction to apply the law of nature by recommending treatment. The claim(s) does/do not include additional 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647